"Worden, J.
Action by the appellees against the appel*417lants, to enjoin the levying and collection of a certain tax in aid of the construction of the railroad. Issue, trial by the court, finding and judgment for the plaintiffs below, a motion for a new trial having been made by the defendants and overruled.
The only error assigned is based upon the ruling of the court in overruling the motion for a new trial. The appellants have filed no brief in the cause, for which reason it would have been dismissed under rule 14 of this court, but the appellees, in accordance with that rule, have filed a request that the cause be passed upon by the court.
In the absence of any brief for the appellants, we have not discovered any ground upon which a new trial should have been granted. The judgment must, therefore, be affirmed. .
The judgment below is affirmed, with costs.